IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00280-CV
 
Marian Wallis Spigener,
                                                                                    Appellant
 v.
 
Danny Ray AND Polly Miller Lee,
                                                                                    Appellees
 
 
 

From the 249th District
Court
Johnson County, Texas
Trial Court No. C200700216
 

MEMORANDUM OPINION

 




            Appellant Marian Wallis
Spigener passed away during the pendency of her appeal.  Rule of Appellate
Procedure 7.1(a)(1) provides that a civil appeal may proceed upon the death of
the appellant.  See Tex. R. App.
P. 7.1(a)(1).  However, for the appeal to continue, someone must appear on
behalf of Spigener.  An heir may represent Spigener if he or she confirms: (1)
he or she is Spigener’s heir; (2) no administration of Spigener’s estate is
planned or pending; (3) no personal representative has been appointed for the
estate; and (4) no administration of the estate in probate court is necessary
or desired by those interested in the estate.  See Casillas v. Cano, 79
S.W.3d 587, 590 (Tex. App.—Corpus Christi 2002, order, no pet.).
            Accordingly, the Clerk of
this Court notified Spigener’s daughter Rose McCullough by letter dated June
16, 2009 that the appeal would be dismissed unless an attorney or heir appeared
on behalf of Spigener and showed his or her authority to proceed.  Id. at 589.  McCullough later requested additional time to comply, which the Court
granted.  The Clerk notified McCullough by letter dated September 22, 2009 that
she had twenty-one additional days to comply or the appeal would be presented
to the Court for dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b).  The Court has
received no further response.
For these reasons, the appeal is
dismissed.
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
(Chief Justice Gray concurs in the
judgment to the extent it is based on dismissal for want of prosecution because
that is the only ground on which anyone was notified that a dismissal may
occur.  A separate opinion will not issue.)
Appeal
dismissed
Opinion
delivered and filed November 25, 2009
[CV06]